Name: /* Regulation (EEC) No 2181/71 of the Council of 12 October 1971 on the financing of intervention expenditure in the wine sector */
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 j68 Official Journal of the European Communities 14.10.71 Official Journal of the European Communities No L 231/3 REGULATION (EEC) No 2181/71 OF THE COUNCIL of 12 October 1971 on the financing of intervention expenditure in respect of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the measures provided for in Article 33 of Re ­ gulation (EEC) No 816/70 also represent intervention within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas although those measures have not yet been implemented it should be confirmed now that they are to be financed by the Fund, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC 1 of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guaran ­ tee Fund, as last amended by Regulation (EEC) No 259 1/ 702, and in particular Article 6 (2) thereof; Having regard to Council Regulation (EEC) No 729/ 703 of 21 April 1970- on the financing of the common agricultural policy , and in particular Article 3 (2) there ­ of Having regard to the proposal from the Commission : 1 . Expenditure resulting from the following interven ­ tions shall be financed by the Guarantee Section of the Fund under Article 6 ( 1 ) of Regulation No 17/64/EEC and Article 3 ( 1) of Regulation (EEC) No 729/70 : (a) aid for private storage of table wines in accordance with Articles 5 , 6 and 37 of Regulation (EEC) No 816/70 ; (b) exceptional aid for re-storing table wine under stor ­ age contract in accordance with Article 37 of Regu ­ lation (EEC) No 8 16/70 ; (c) aid for distillation of . table wines in accordance with Article 7 of Regulation (EEC) No 816/70. 2. The expenditure referred to in paragraph 1 shall be equal to the amounts paid in accordance with the ar ­ rangements made under Articles 5 , 6 and 37 of Regula ­ tion EEC) No 816/70 . Whereas it is necessary to determine the conditions for granting aid from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (hereinafter called the 'Fund') for Community financing of interven ­ tion expenditure in each sector of the common organiza ­ tion of markets; Whereas expenditure arises from aid for the private stor ­ age of table wines granted in accordance with Articles 5 , 6 and 37 of Council Regulation (EEC) No 816/704 of 28 . April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2612/705 , from ex ­ ceptional aid granted for re-storing table wine under storage contract in accordance with Article 37 of that Regulation' "and from aid granted for the distillation of table wines carried out in accordance with Article 7 of that Regulation; whereas such forms of aid represent in ­ tervention within the meaning of Article 6 ( 1) of Regula ­ tion No 17/64/EEC and Article 3 ( 1) of Regulation (EEC) No 729/70 ; Article 2 Expenditure resulting from the intervention measures referred to in Article 33 of Regulation (EEC) No 816/70 shall also be financed by the Guarantee Section of the Fund, under the terms of Article 3 ( 1 ) of Regulation (EEC) No 729/70 in accordance with provisions to be adopted by the Council . Article 3. This Regulation shall enter into force on the third day ­ following its publication in the Official Journal of the European Communities. 1 OJ No 34, 27.2.1964, p . 586/64. 2 OJ No L 280, 26.12.1970, p. 63 . 3 OJ No L 94, 28.4.1970, p. 13 . 4 OJ No L 99 , 5.5.1970, p . 1 . 5 OJ No L 281 , 27.12.1970, p . 6 . It shall apply from 1 June 1970 . Official Journal of the European Communities 69 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 October 1971 . For the Council ThePresident I. VIGUANESI